Citation Nr: 0510197	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.  The veteran's voiced 
disagreement with the denial of service connection for the 
claimed conditions in September 2003 and a statement of the 
case (SOC) was issued in December 2003.  He perfected his 
appeal the following month.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in April 2004.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

VA's duty to assist includes the duty to obtain a medical 
opinion when deemed necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  When there is competent evidence of a 
current disability and an in-service injury or disease, VA 
has a duty to obtain an examination for a medical nexus 
opinion.  Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Lay evidence is competent to establish features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  Here, the veteran has asserted that he 
currently has hearing loss and tinnitus as a result of his 
in-service exposure to noise.  Private medical evidence 
suggesting hearing loss is of record and his military 
occupational specialty, as reflected on his DD Form 214, 
corroborates his testimony as to in-service noise exposure.  
He has not been afforded a VA examination to clarify current 
diagnoses or to obtain a medical nexus opinion.  A remand is 
therefore in order.



Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio 
examination.  After examining the 
veteran, the examiner should determine 
the current nature and extent of the 
veteran's hearing loss and whether the 
veteran has the claimed condition of 
tinnitus.  After reviewing the claims 
folder (to include the January 1969 
report of medical examination for 
separation), the examiner should provide 
an opinion as to whether any currently 
diagnosed disability is likely (more than 
50%), unlikely (less than 50%), or at 
least as likely as not (50%) 
etiologically related to his in-service 
exposure to noise dealing with 
demolitions.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
SOC that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since December 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




